Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed February 1st, 2022 has overcome the following rejections/objections:
The objections to Claims 4, 9, 11 and 18 have been withdrawn
The rejections of Claims 15-20 under 35 U.S.C. 101 has been withdrawn.

Response to Arguments
Applicant's arguments filed February 1st, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Xie et al., “Kinetic Simulation of Cardiac Motion with Patient-Specific Coronary Artery Vessels Attached for PCI Simulator”, 2017 International Conference on Virtual Reality and Visualization (ICVRV, 2017, pp. 354-359); hereafter: Xie does not teach the limitation of extracting a center line in a coronary artery model using a center line extraction algorithm. Applicant asserts that the cited reference extracts the centerline by utilizing cubic B-splines. Examiner respectfully disagrees. Xie recites “we extract the centerline for the segmented volumetric vessels, and employ cubic B-splines to fit the vascular branches”. From this excerpt, Xie extracts the centerline of the vessels and follows up with cubic B-spline to fit branches of the vascular model to the centerline that is extracted. The cubic B-spline recited in Xie was not used to extract the centerline of a coronary model, rather it was used in conjunction with an extracted centerline for further processing. Furthermore, Xie refers to centerline extractions at multiple points throughout the publication and especially in Section II and Figure 1 when Xie does not explicitly state a specific centerline extraction algorithm, Xie description of the centerline extraction step implies that it is a common step and that any centerline extraction algorithm would be acceptable.
The added limitations of Claim 1 drawn from the detailed Specifications necessitated the change in rejection of the claims under 35 U.S.C. 102(a)(1) to 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie, and further in view of Baloch et al. (US 2012/0323547 A1; hereafter: Baloch).
Regarding Claim 1, Xie teaches: a modeling method of a dynamic cardiovascular system (Figure 1; Section II-IV), comprising: obtaining cardiovascular magnetic resonance (CMR) data (Section IV, ¶3: “To simulate realistic beating motion, we then estimate the ventricles motion from 4D Magnetic Resonance Imaging (MRI) sequences consisting of a complete cycle of heart beating motion”) and coronary computed tomography angiography (CCTA) data of a patient to be operated (Section II, ¶1: “We use the pre-operative coronary Computed Tomography Angiogram (CTA)”); constructing a dynamic ventricular model of the patient to be operated using the CMR data (Figure 5; Section IV; ¶3: “The extracted bi-ventricular geometry is illustrated in Figure 5.”; Section IV, ¶3: “To simulate realistic beating motion, we then estimate the ventricles motion from 4D Magnetic Resonance Imaging (MRI) sequences consisting of a complete cycle of heart beating motion”); constructing a dynamic heart model of the patient to be operated according to the dynamic ventricular model and a preset heart model (Section IV, ¶4: “We then build a relationship between the whole heart model and the ventricular model, so that the kinematic motion modeling is implemented driven by the ventricular motion.”); constructing a coronary artery model of the patient to be operated using the CCTA data (Section II, ¶1: “We use the pre-operative coronary Computed Tomography Angiogram (CTA)”; Section III; Section II, ¶1: “a 3D coronary vessels model could be created using a lofted 2D segmentation model”); and constructing a dynamic cardiovascular system model of the patient to be operated according to the dynamic heart model and the coronary artery model (Abstract; describes how the a dynamic cardiovascular system model is generated from the coronary artery model and dynamic heart model with the computed tomography angiography and MRI as the initial source) wherein the constructing a coronary artery model of the patient to be operated using the CCTA data comprises: performing coronary artery segmentation for the CCTA data using a level set algorithm to obtain a first coronary artery model (Section II, ¶1: “Firstly, we apply the level-set method to the clinical CT data to obtain an initial coarse segmentation”); extracting a center line in the first coronary artery model using a distance transform based three-dimensional center line extraction algorithm (Section II, ¶1: “The we extract the centerline for the segmented volumetric vessels, and employ cubic B-splines to fit the vascular branches”; extracting the centerline before employing cubic B-splines implies the use of a centerline extraction algorithm); obtaining radius information of a cross section at each preset position of the center line (Section II, ¶1: “For each vessel branch, a set of 3D points are sampled along the vessel centerline and a set of 2D cross sections corresponding to these points are determined. A 2D level-set method is then applied to these cross sections to estimate the radius of each branch at corresponding positions”); and performing lofting processing on the centerline according to the radius information of the cross section to obtain a second coronary artery model (Section II, ¶1: “Finally, a 3D coronary vessels model could be created using a lofted 2D segmentation method”; Section II, ¶1: “For each vessel branch, a set of 3D points are sampled along the vessel centerline and a set of 2D cross sections corresponding to these points are determined. A 2D level-set method is then applied to these cross sections to estimate the radius of each branch at corresponding positions”) but does not explicitly teach wherein the extracting a centerline in the first coronary artery model using a distance transform based three-dimensional center line extraction algorithm comprises: scanning the first coronary artery model twice in different directions for distance transformation; scanning the first coronary artery model once in a different direction for extraction of points on the center line; and connecting the points on the center line to form the center line in the first coronary artery model.
In a related art, Baloch teaches: that the extracting a centerline in the first coronary artery model using a distance transform based three-dimensional center line extraction algorithm comprises: scanning the first coronary artery model twice in different directions for distance transformation (Para 31: “The method 100 may use an algorithm for centerline extraction that combines two distance transforms to generate a skeleton of the healthy parent vessel. The first transform encapsulates the distance between the proximal point P.sub.p to every voxel inside the given region of interest”); scanning the first coronary artery model once in a different direction for extraction of points on the center line (Para 31: “the second one encodes the distance from every voxel to the vessel boundary”; looks at every point in the vessel); and connecting the points on the center line to form the center line in the first coronary artery model (Para 31: “Using these transform, the algorithm finds the shortest path between the two given proximal and distal points while remaining as close to the vessel center as possible”) for extracting a centerline that is as close to the center of the vessel as possible.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Xie with the above teachings of Baloch to incorporate scanning along the vessel to extract distance information and point information when extracting the centerline. The motivation in doing so would lie in the extraction of a centerline that is as close as possible to the center of the vessel.
Regarding Claim 2, Xie, in view of Baloch, teaches: the method according to claim 1, wherein the constructing a dynamic ventricular model of the patient to be operated using the CMR data comprises: constructing each frame of ventricular model using each frame of CMR data, wherein the ventricular model comprises a plurality of vertices (Xie: Section IV, ¶2: “elastic spheres are placed at the vertices of each tetrahedron”; Xie: Section IV, ¶3: “the bi-ventricular geometry of the heart is extracted from the first frame of the cardiac MRI sequence corresponding to the end-diastolic of the cardiac cycle”; the vertices placed on the heart model corresponds to the same locations from the MRI images); calculating a vertex correspondence between two adjacent frames of ventricular models using a registration algorithm (Xie: Section IV, ¶3: “the bi-ventricular geometry of the heart is extracted from the first frame of the cardiac MRI sequence corresponding to the end-diastolic of the cardiac cycle and a registration algorithm is applied to compute deformation fields. The nonlinear image registration based on the diffeomorphic demos is used to register the first frame of the cardiac sequence to the following frames to find deformation fields between frames”); and performing according to the vertex correspondence between the two adjacent frames of ventricular models, an interpolation between the two adjacent frames of ventricular models using a linear interpolation algorithm to convert discrete respective frames of ventricular models into a continuous dynamic ventricular model (Xie: Section IV, ¶3: “a smooth cycle motion of the heart bi-ventricular model is then obtained by interpolating linearly between frames based on the deformation fields.”). 
Regarding Claim 3, Xie, in view of Baloch, teaches: the method according to claim 1, wherein the constructing a dynamic heart model of the patient to be operated according to the dynamic ventricular model and a preset heart model comprises: constructing a filling ball model of the preset heart model (Xie: Section IV, ¶2: “elastic spheres are connected together with three dimensional springs”; Xie: Section IV, ¶2: “The movement of the spheres lead to the deformation of the surface model. And the filling-spheres model of the heart decouples local deformation and global deformation”); establishing a mapping relationship between an element in the filling ball model and a surface vertex of the preset heart model (Xie: Section IV, ¶2: For the surface triangular model of the heart, we build a six degree-of-freedom mass-spring model which is a simple physical model for real-time simulation”; Xie: Section IV, ¶2: “construct the model with elastic spheres placing along the medial axis transform of the object. Given the reconstructed 3D cardio-vascular model, we use TetGen to generate a tetrahedral model form the surface model of the heart based on Delaunay tetrahedralization firstly. Then, elastic spheres are placed at vertices”; discloses how a surface model of a heart is related to the filling sphere model); determining a dynamic position of an element in the filling ball model according to the dynamic ventricular model (Xie: Section IV, ¶4: “We then build a relationship between the whole heart model and the ventricular model, so that the kinematic motion modeling is implemented driven by the ventricular motion.”); determining a dynamic position of a surface vertex of the preset heart model according to the dynamic position of the element in the filling ball model (Xie: Section IV, ¶4: “We then build a relationship between the whole heart model and the ventricular model, so that the kinematic motion modeling is implemented driven by the ventricular motion.”; the whole heart model describes both the filling sphere model and the original cardiovascular model from which the filling sphere model is derived); and constructing a dynamic heart model of the patient to be operated according to the dynamic position of the surface vertex of the preset heart model (Xie: Section IV, ¶4: “As illustrated in Figure 6, the ventricle geometry and the whole heart model of which the motion of the particles in red are driven directly by the estimated ventricle motion while the particles in green are simulated based on the PBD method and the mass-spring model is described.”; Figure 6: pictures (a) and (b)).
Regarding Claim 4, Xie, in view of Baloch, teaches: the method according to claim 3, wherein the constructing a filling ball model of the preset heart model comprises: triangulating the preset heart model (Xie: Figure 1: “Triangulation”) to obtain a tetrahedral model (Xie: Section IV, ¶2: “we use TetGen to generate a tetrahedral model of the heart based on Delaunay tetrahedralization”; Delaunay is a known and commonly used triangulation method); providing a filling ball at a vertex of the tetrahedral model (Xie: Section IV, ¶2: “Then, elastic spheres are placed at the vertices of each tetrahedron”), and connecting filling balls through a three-dimensional spring (Xie: Section IV, ¶2: “each pair of these spheres are connected together with three dimensional springs which control elongation”); and determining a model composed of the filling ball and the three-dimensional spring as the filling ball model (Xie: Section IV, ¶2: “The movement of the spheres lead to the deformation of the surface model. And the filling-spheres model of the heart decouples local deformation and global deformation”; Section IV, Xie: ¶2: “we build a six degree-of-freedom mass-spring model which is a simple physical model for real-time simulation”). 
Regarding Claim 6, Xie, in view of Baloch, teaches: the method according to claim 1, wherein the constructing a dynamic cardiovascular system model of the patient to be operated according to the dynamic heart model and the coronary artery model comprises: determining a cardiac portal for the coronary artery to enter in the dynamic heart model (Xie: Section III, ¶1: “As both the vessels model and the heart model contain a segment of aorta, we select this common part from both models to bring the vessels and heart model into the same coordinate system”); and registering the secondary coronary artery model to the dynamic heart model along the cardiac portal using a local constrained iterative nearest point algorithm, such that left and right vessel branches in the second coronary artery model correspond to corresponding ventricles of the dynamic heart model, so as to obtain a dynamic cardiovascular system model of the patient to be operated (Xie: Section III, ¶1: “As both the vessels model and the heart model contain a segment of aorta, we select this common part from both models to bring the vessels and heart model into the same coordinate system via the iterate closet point (ICP) algorithm and generate a cardiovascular system model which is ready to be used in the PCI simulator”; Xie: Section IV, ¶4: “We then build a relationship between the whole heart model and the ventricular model, so that the kinematic motion modeling is implemented driven by the ventricular motion.”; Combining the ventricular model and the coronary models would involve the same methodology as stated in Section III; Figure 7 additionally shows the final model with different branches of the coronary arteries attached to the final model).
Regarding Claim 7, Xie, in view of Baloch, teaches: the method according to claim 6, wherein after the registering the second coronary artery model to the dynamic heart model along the cardiac portal using a local constrained iterative nearest point algorithm, such that left and right vessel branches in the second coronary artery model correspond to corresponding ventricles of the dynamic heart model, so as to obtain a dynamic cardiovascular system model of the patient to be operated, further comprising: correcting the dynamic cardiovascular system model of the patient to be operated using a shape matching algorithm (Xie: Section IV, ¶5: “We use the shape matching method which can directly be integrated in the position-based dynamics algorithm as a form of constraint projection to modify the global deformation of the model”).
Regarding Claims 8-11 and 13-14, Claims 8-11 and 13-14 recites a device that performs the method of Claims 1-4 and 6-7. Therefore, the rejection of Claims 1-4 and 6-7 is equally applied. (Xie: Section V, ¶1: “We implement our method on a PC with an NVIDIA Geforce GTX 970 GPU, Intel Core I7 CPU”; PC comprises a memory, processor, and program carrying out the method steps as analyzed above.)
Regarding Claims 15-18 and 20, Claims 15-18 and 20 recites a computer readable storage medium that contain a program that, when executed, perform the method of Claims 1-4 and 6. Therefore, the rejection of Claims 1-4 and 6 is equally applied. (Xie: Section V, ¶1: “We implement our method on a PC with an NVIDIA Geforce GTX 970 GPU, Intel Core I7 CPU”; PC comprises a memory, processor, and program carrying out the method steps as analyzed above.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668